Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 08/27/2021 has been entered into this application. Claim 2 and 13 are canceled.
Response to Arguments
Applicant’s arguments/remarks, (see pages 7-8), filed on 08/27/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Independent claim has been amended to include previously indicated allowable subject matter. Claims 2 and 13 are canceled.

Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious processing the first and second images by an image processing device to determine a value α; using the value α to determine a laser beam divergence value; and using the laser beam divergence value to compute the curvature radius of the sample, in combination with the rest of the limitations of the claim. Claims 3-11 are allowable by virtue of their dependency.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/ISIAKA O AKANBI/            Primary Examiner, Art Unit 2886